Citation Nr: 0403969	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-03 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection residuals of a burn to 
the dorsum of the left hand.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from January 1988 to 
November 1989.

This matter comes to be Board of Veterans' Appeals (Board) on 
appeal from August 2000 and July 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

The Board notes that the appealed rating decisions also 
denied entitlement to service connection for chronic right 
and left tibia stress fractures, which were addressed in the 
veteran's July 2002 notice of disagreement.  However, in a 
December 2002 decision, the RO granted service connection for 
chronic right and left tibia stress fractures.  As that 
represented a full grant of the issues then in dispute, i.e., 
service connection for those disabilities, they are no longer 
on appeal. 


FINDINGS OF FACT

1.  The competent and probative medical evidence of record is 
in approximate balance as to whether the appellant's 
currently diagnosed left hand weakness is due to his left 
hand burn injury in service.

2.  The objective and competent medical evidence of record 
fails to demonstrate that any currently diagnosed right ankle 
disability is related to the veteran's period of active 
military service.


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, the Board 
concludes that current residuals of a burn to the dorsum of 
the left hand were incurred in service.  38 U.S.C.A. § 1131, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2003).

2.  A current right ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records do not include an entrance 
examination report.  According to an August 22, 1988, 
radiological report, the veteran complained of a 6-month 
history of increased mid-tibial pain with exercise.  A 
limited bone scan showed findings consistent with bilateral 
stress phenomenon.  Complaints and findings were not 
indicative of a right ankle disorder.

Clinical records dated in September 1988 indicate that the 
veteran burned his left hand on steam from a broken car 
radiator hose.  A diagram on the emergency room record 
indicates a "PT" (partial?) thickness burn on the dorsum of 
his left hand, including the thumb, index finger, and first 
web space.  There was full range of motion of the thumb 
metacarpophalangeal (MCP) joint, proximal interphalangeal 
(PIP) joint, the index MCP, PIP joints, and the distal 
interphalangeal (DIP) joint.  The diagnosis was partial 
thickness burn to the left hand, and the veteran was referred 
to the orthopedic clinic for further examination.  When seen 
the next day, the record indicates that the veteran's burn 
was not a second- or third-degree burn and it did not cover 
25 percent of his body.  He was observed to have a red and 
swollen hand with first-degree burns to the right (left?) 
hand that was treated and wrapped with dry sterile dressing.  
A physician's assistant noted a first-degree burn on the left 
hand, fingers, with excellent range of motion and mild edema. 

An April 1989 bone scan report includes an impression of 
bilateral stress phenomenon without evidence of stress 
fracture.  On a report of medical history completed in 
October 1989, shortly before the veteran was discharged from 
service, he described having continuous pain and swelling in 
his left and right inner calves, "above [the] ankles" for 
over a year.  It was also noted that he had cramps in his 
legs during physical training.  On a medical examination 
report completed that day, a 2-inch scar was noted on the 
dorsum of the hand (left or right not specified).  It was 
also noted that the veteran was 71 inches tall and weighed 
217 pounds, and that his lower extremities were normal.  

The veteran's Certificate of Release or Discharge from 
Service (DD Form 214) indicates his military occupational 
specialty in service was medical specialist.  He was 
discharged from service for failure to meet Army weight 
control standards.

In June 1999, the RO received the veteran's original claim 
for benefits.  He indicated that on August 22, 1988, he had 
injured his right and left tibias and his right ankle.

A June 1999 report from M.T., M.D., an orthopedic surgeon, 
indicates that the veteran complained of bilateral leg pain 
and weakness for more than ten years, described as having 
started while he was training in service.  The veteran 
recalled having to lift other people who were quite heavy, 
and that he was also told he was overweight.  Dr. M.T. noted 
that a bone scan had been performed in August 1998 (1988?) 
that revealed stress phenomenon, without evidence of stress 
fractures, in the lower legs.  The veteran reported that his 
symptoms had continued and he eventually had been discharged.  
He then worked in a job that required a lot of standing for 
some time, and had then worked at the Navy shipyard as a 
material handler since August 1998.  The veteran denied any 
new injuries, and believed that the only cause of his pain 
was from activities in military service.

Dr. M.T. reported that the veteran, who was 34 years old, was 
6 feet tall and weighed 250 pounds.  Examination of the right 
ankle revealed no clear deformities.  There seemed to be 
lateral instability in the right ankle.  Range of motion on 
dorsiflexion was limited.  X-ray evaluation of the right 
ankle revealed osteochondral loose bodies located at the 
lateral joint space just below the lateral malleolus.  Dr. 
M.T. opined that the findings were suggestive of a lateral 
collateral ligament injury which had occurred some time ago.  
The bony changes were seen as suggestive of a chronic 
problem.  The working diagnosis included lateral instability 
of the right ankle.   

In June 2001, the veteran submitted written statements from 
two friends and co-workers.  B.A said he had worked with the 
veteran since November 1999, observed the veteran's left hand 
swelling and stiffness and difficulty holding items, and said 
that the veteran complained of right foot pain.  F.A. said he 
had worked with the veteran from 1992 to 1994 and from 1999 
to the present.  It was noted that the veteran complained of 
ankle joint pain due to service.

The veteran underwent VA orthopedic examination in June 2002.  
According to the examination report, the veteran made a 
difficult historian.  As to his right ankle, the veteran 
reported a gradual onset of symptoms characterized with pain 
and instability that had started in approximately 1989.  He 
was diagnosed with an avulsion fracture in 1998 and 1999 by 
an orthopedist who noted the anomaly on an X-ray of the 
ankle.  No treatment had been given.  As to his left hand, 
the veteran reported that he had experienced a burn while 
working on a military vehicle.  He said he was diagnosed with 
a second-degree burn and treated with topical burn remedies 
and loose dressings.  The veteran complained of a decrease in 
strength since his dermal injury healed, but denied any 
numbness or tingling in his digits.  He denied any difficulty 
opening or closing his hand. 

On examination, the right ankle revealed some significant 
laxity in range of motion.  Flexion was to 90 degrees, 
extension was to 160 degrees, inversion was to 80 degrees, 
and aversion was to 20 degrees.  Pulses were intact over the 
pedis dorsalis and over the post tibal aspect, and sensation 
was intact.  Drawer sign was negative.  Examination of the 
left hand showed that grip strength as compared to the right 
hand was 4/5.  The appearance was that of a normal distal 
upper extremity, without edema or distortion of the dermis or 
other soft tissue structures.  His sensory testing was intact 
across all digits and, at the wrist, he had negative Tinel's 
sign over the snuffbox and median nerve.  The veteran's grip 
strength was judged using the two-finger method, and 
resistance to closure of the fingers was equal bilaterally.  
Pertinent diagnoses included right ankle instability as 
demonstrated on examination and left hand weakness to grip 
secondary to burn.  The VA examiner noted that the left hand 
examination suggested a possible greater strength than what 
was demonstrated and that the veteran might be 
"compensating".

A June 2002 VA radiology report of an X-ray of the veteran's 
right ankle included an impression of an area of ossification 
in the soft tissues adjacent to the inferior margin of the 
lateral malleolus, which was presumed to be related to 
previous trauma but was otherwise radiologically negative.

In an October 2002 response to the RO's request, the VA 
physician's assistant who examined the veteran in June 2002 
reviewed the service medical records and examination 
findings.  The examiner noted that medical records and 
examination findings showed a bone fragment in the right 
joint of the ankle by X-ray, thought to be a fragment from a 
previous fracture.  The records also showed a left hand burn 
with appropriate diagram of the affected area, that was 
diagnosed as a first-degree burn, not a second-degree burn as 
initially noted in the examination report.  The VA examiner 
opined that the veteran's claimed conditions were "as likely 
as not as having occurred during active duty time".  It was 
further noted that the right ankle was the only undocumented 
injury or claimed disability, and a review of the records did 
not demonstrate that it was treated in service.  The examiner 
noted that the veteran was part of a medical company and 
that, as a general practice for medical personnel, "seeking 
medical care for relatively non-disabling conditions or 
injuries" and for differing conditions was "not opted for, 
as medical care/treatment [was] available within the home 
unit".

In his January 2003 substantive appeal, the veteran 
maintained that he would not have sought medical treatment 
for his right ankle disability, as injuries of that nature 
would have been temporarily splinted and a light duty profile 
given in the field.

II.  Analysis

A.  Veteran's Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter.  We note that the appellant 
was advised, by virtue of a detailed statement of the case 
(SOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and the SOC issued by the RO clarified 
what evidence would be required to establish service 
connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).




In a June 2001 letter, the RO advised the veteran of the new 
VCAA and its effect on his claim of entitlement to service 
connection for a right ankle injury.  Further, the claims 
file reflects that the December 2002 SOC contained the new 
duty-to-assist regulations codified 38 C.F.R. § 3.159 (2003).  
A copy of the SOC was also sent to the veteran's accredited 
service representative of record. 

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claims for service connection for residuals of 
a left hand burn and service connection for a right ankle 
disability.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Analysis

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is 
entitled to compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

1.  Service Connection for Residuals of Left Hand Burn

The veteran maintains that service connection is warranted 
for residuals of a left hand burn.  The service medical 
records indicate that he sustained a first-degree burn to the 
dorsum of his left hand in September 1988.  A 2-inch scar on 
the dorsum of a hand (whether left or right not specified) 
was noted when he was examined in October 1989, prior to 
separation from service.  When examined by VA in June 2002, 
the diagnosis was left hand weakness to grip, secondary to 
burn, although the examiner commented that the left hand 
examation suggested a possible greater strength than what was 
demonstrated, and that the veteran might have been 
compensating.

Nevertheless, in light of the foregoing, the Board will 
exercise the discretion conferred upon us by law to determine 
that the evidence in a case is in relative equipoise.  The VA 
examiner associated the veteran's left hand weakness with the 
burn injury in service, even though it was suggested that the 
veteran might be compensating.  Accordingly, and resolving 
reasonable doubt in the appellant's favor, the Board finds 
that the evidence of record is consistent with the veteran's 
contentions, and that current residuals of the left hand burn 
in service may be service connected at this time. 

Accordingly, the Board concludes that service connection for 
residuals of a burn injury to the dorsum of the left hand is 
in order.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304.



2.  Service Connection for Right Ankle Disability

The veteran has also contended that service connection should 
be granted for a right ankle injury.  He has asserted that he 
injured his right ankle during training in active service 
and, on his June 1999 original claim, indicated that he 
injured his right ankle and left and right tibias on August 
22, 1988.  However, while service medical records include a 
bone scan report dated August 22, 1988, that describes 
findings of bilateral stress fractures in the mid shaft of 
each tibia, the records bear no reference to a right ankle 
injury.  In fact, on the medical history completed when he 
was examined in October 1989, the veteran reported having 
right and left leg pain "above" his ankles for more than 
one year.  He did not describe having a right ankle injury or 
pain.  Although the evidence shows that the veteran currently 
has right ankle pain and instability, with X-ray findings 
suggestive of an injury that occurred some time ago, 
competent medical evidence has not been submitted to show 
that this disability is etiologically related to service or 
any incident thereof.  

On the other hand, the record reflects that the first post-
service evidence of record of right ankle pain is from 1999, 
more than 10 years after the veteran's separation from 
service.  Moreover, private medical records indicate that the 
veteran was employed in an occupation that required a lot of 
standing for some time.  Thus, again, no medical opinion or 
other medical evidence relating the veteran's right ankle 
instability to service or any incident of service has been 
presented.

The Board notes that the June 1999 private medical record 
from Dr. M.T. indicates that the veteran reported that his 
bilateral leg pain and weakness had its onset while training 
in military service when he had to lift other soldiers who 
were very heavy, and the veteran was also advised that he was 
overweight.  Dr. M.T. further noted that the veteran believed 
the only cause of his pain was from military activities.  
This statement, in and of itself, amounts to no more than a 
recitation of the veteran's reported history, and does not 
constitute an informed opinion on the matter.  A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Moreover, the 2002 VA examiner's opinion does not support the 
veteran's contentions.  That examiner noted that, while the 
veteran's right ankle injury was undocumented in the service 
medical records, "seeking medical care for relatively non-
disabling conditions or injury" was "not opted for, as 
medical treatment [was] available within the home unit".  
Nevertheless, while the conclusions of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Although on an initial 
review the VA physician's assistant's November 2002 statement 
appears to support the appellant's claim, a close reading 
shows that it does not.  His opinion is both equivocal and 
speculative and, at most, does little more than propose that 
it is possible that the veteran sustained a right ankle 
injury in service that led to his current right ankle 
instability.  He does not factually establish or explain the 
sequence of medical causation using the facts applicable in 
the veteran's case.  Such speculation is not legally 
sufficient to establish service connection, particularly when 
there is no positive evidence to support either incurrence or 
continuity of an ankle disability during service.  See 
Stegman v. Derwinski, 3 Vet. App. at 230; Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

The veteran is certainly capable of providing evidence of his 
personally perceived symptomatology, but a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms, the condition causing the symptoms, or the etiology 
thereof.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. at 494.  See also Routen v. Brown, 
supra;  Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  The 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the veteran 
has a right ankle disability related to service or any 
incident thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 
3.303, 3.304.


ORDER

Service connection for residuals of a burn to the dorsum of 
the left hand is granted.

Service connection for a right ankle disability is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



